Citation Nr: 1625851	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  13-21 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for dementia.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to Special Monthly Compensation (SMC) based on the need for aid and attendance/housebound.


REPRESENTATION

Appellant represented by: Robert C. Brown, Jr., Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse

ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from April 1967 to December 1970. 

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2013 rating decision of the RO in Muskogee, Oklahoma.

In March 2016, the Veteran and his spouse presented testimony at a Board hearing, chaired via videoconference by the undersigned Veterans Law Judge and accepted such hearing in lieu of an in-person hearing before a Member of the Board.  See 38 C.F.R. § 20.700(e) (2015).  A transcript of the hearing is associated with the claims file.

The Veteran initiated appeals of denials of service connection for hearing loss and tinnitus; however, those claims were granted in a July 2013 rating decision while the appeal was pending.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the factor of relationship of current disability to service, the United States Court of Appeals for Veterans Claims has indicated that this element establishes a low threshold and requires only that the evidence indicates that there may be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be medically competent evidence of a current disability, medically competent evidence is not required to indicate that the current disability may be associated with service).

In this case, the RO did not obtain a medical opinion regarding the claimed low back disorder, but denied the claim due to the lack of any record of injury or disease in service.  The Veteran has since submitted a February 2016 opinion by a private physician, J. Ellis, MD, which relates a current low back disorder, in the nature of degenerative disc disease of the lumbar spine, to "significant repeated strains of the muscles and tendons in his low back while in the Air Force."  At the Board hearing, the Veteran testified that he would strain his back and would treat it with heat and ice, as well as over-the-counter medications and massage, but would not go on sick call.  The Veteran testified that the condition worsened significantly in the 1990s.  

While Dr. Ellis apparently reviewed records pertinent to the claim, the opinion does not address the normal spine examination at service separation and does not provide an adequate rationale for the remote development of degenerative disc disease decades after service, particularly in light of the normal findings at service separation.  As such, the Board finds that a VA examination and medical nexus opinion are necessary to resolve the appeal.  

Dr. Ellis also purports to relate the onset of dementia to the Veteran's exposure to various chemicals, fumes, and metals, in the service, and to relate the onset of sleep apnea to paraspinal muscle spasms.  However, these opinions are also not explained in terms of the normal clinical findings at service separation.  The opinion regarding dementia appears to be based on findings of a Dr. W. Rea, an environmental specialist who either treated or consulted with the Veteran, but whose treatment records have not been submitted.  

Moreover, the sleep apnea claim appears to be inextricably intertwined with the claim of entitlement to service connection for a low back disorder.  The claim of entitlement to SMC is inextricably intertwined with each of the service connection claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  

Finally, the Board notes that additional records have been obtained from the Social Security Administration since the most recent adjudication of these claims and additional VA clinical records have been added to the claims file as well.  On remand, the RO should consider this evidence.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any outstanding VA or private medical records.  Make a specific request for authorization to obtain records from Dr. W. Rea.  Take appropriate efforts to obtain any records identified. 

2.  Schedule an appropriate VA examination to determine the nature and etiology of the Veteran's low back disorder.  The relevant documents in the claims file should be made available to the VA examiner.

The VA examiner is directed to consider the Veteran's reported history of sustaining low back strains as a result of lifting in service and self-treating with ice, heat, over-the-counter medications and massage.  

The VA examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any currently diagnosed low back disorder is causally or etiologically related to the Veteran's active service.  

3.  Schedule an appropriate VA examination to determine the nature and etiology of the Veteran's dementia.  The relevant documents in the claims file should be made available to the VA examiner.

The examiner is directed to consider the Veteran's reported history of proximity to jet exhaust, cleaning solvents, metals, and other environmental contaminants in his service in the Air Force.  

The VA examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that current dementia is causally or etiologically related to the Veteran's active service.  

4.  Schedule an appropriate VA examination to determine the nature and etiology of the Veteran's sleep apnea.  The relevant documents in the claims file should be made available to the VA examiner.

The VA examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that current sleep apnea is causally or etiologically related to the Veteran's active service; or, in the event that service connection is ultimately granted for a low back disorder, whether sleep apnea is etiologically related to or permanently worsened beyond natural progress by the Veteran's low back disorder.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

In the event that the Veteran does not report for any scheduled examination, the RO should consider whether a medical opinion can be obtained based on claims file review.  

5.  Readjudicate the remanded claims.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

